DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is Final office action in response to Applicant's amendment filed on 4/20/2022. Applicant’s submission has been entered. 
No claims are currently amended. Claims 10-19 are previously cancelled claims. Claims 1-9, 20-30 are pending in the application. 
Response to Arguments
Applicant’s argument, see pg. 6-11 of the Remarks filed 4/20/2022 regarding claims rejected under the 35 USC 103 as being unpatentable over the references of record has been fully considered and asserted not persuasive due to following reason. 
Regarding applicant’s concern on the rejection of claims under 35 USC 103, applicant argued that 
“Applicant submits that, for a prima facie case of obviousness, the Examiner is required to ‘explain why the differences between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art,’ (MPEP 2141(III)) and provide "articulated reasoning with some rational underpinning to support the legal conclusion of obviousness" … (See page 6 of the Remarks)

The examiner would like to point out that the examiner’s office action has followed the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103. In addition, The Supreme Court in KSRInt’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “simple substitution of one known element for another to obtain predictable results”. In applying the prior arts of Vaarala and Wan, the predictable result is to obfuscate the “protocol information” thereby preventing the protocol information from being used in a malicious attack. Vaarala teaches replacing SPI value of incoming packet header with a value per translation table for sending a message through secure connection. The SPI value of Vaarala is interpreted as the protocol identifier of claim 1, as it was explained in the office action mailed 1/20/22 (the Office Action). The replacing SPI value (i.e. the SPI value that is used to replace the original SPI value) is interpreted as faux protocol identifier. Therefore, Vaarala teaches all limitations of claim 1 except “obfuscating” the SPI value (i.e. protocol identifier).  
Meanwhile, Wan teaches obfuscating the packet data, including the routing information of the packet header, such that the header can’t be predicted, tampered with or forged, therefore preventing attackers from stealing and forwarding data traffic. Therefore, Wan further specifies obfuscating the SPI value with the replacing SPI value, or replacing the original protocol identifier with the faux protocol identifier. In another words, the combination of Vaarala and Wan teaches obfuscating the protocol identifier.
Applicant further argued “A. The cited references do not teach or suggest "determining, based on the protocol identifier, a faux protocol identifier" (See page 7 of the Remarks). 
Examiner acknowledges applicant’s perspective however respectively disagrees. 
First, the claim is interpreted with the broadest reasonable interpretation (MEPE 2111.01 I). The claim limitation “determining …” does not specify how the determining is done, and there is no specific algorithm used to determine the faux protocol identifier, neither the Specification provides elaborated instruction on how the determining is done. For example, “determining, based on A, a B” can be interpreted as determining B based on A. This can be done by using a mapping table (or a translation table as taught by Vaarala as shown in Fig. 3) for instance.
In particular regarding the teachings of Vaarala of protocol identifier, applicant argued 
“However, Vaarala simply teaches modifying the outer IP addresses to suit a second computer in order to send the packet to the second computer. Vaarala at 82. The claim specifically requires ‘determining [...] a faux protocol identifier.’ Vaarala only teaches that the outer address is modified. Id. The IP address disclosed in Vaarala still retains the same inner address. Id. at 84. Moreover, Vaarala teaches that the outer address may be the same as the inner IP address or the address of the mobile terminal. Id. at 82. Thus, Vaarala at most teaches modifying a protocol identifier, not ‘determining, based on the protocol identifier, a faux protocol identifier’ as recited by claim 1”. 

Examiner reiterates that Vaarala teaches modifying/replacing the SPI value (which is interpreted as the protocol identifier. The IP address is not interpreted as protocol identifier), and determining the replacing SPI value from translation table shown in Fig. 3 in the Office Action page 5. Therefore, examiner asserts Vaarala in view of Wan teaches "determining, based on the protocol identifier, a faux protocol identifier".
Applicant further argued “B. The references do not teach or suggest "obfuscating, based on the faux protocol identifier, the protocol identifier" as claimed (See page 8 of the Remarks). 
In particular, applicant argued
“The Office Action maps the claimed "based on the faux protocol identifier, the protocol identifier" to the method of substituting the current address and the unique identity of a message sent from a first computer to a second computer with the found address of the second computer and another unique identity. See Office Action, (pp. 5, 6) (citing Vaarala at abstract and paragraph 86). However, as shown above, Vaarala does not teach the use of any type of "faux protocol identifier." Vaarala simply teaches modifying the outer IP addresses of a packet, not "determining [...] a faux protocol identifier," and thus, Vaarala does not teach "based on the faux protocol identifier, the protocol identifier."”. 

Examiner acknowledges applicant’s perspective however respectively disagrees.
As it is similar to the argument in A for “determining …”, in the Office Action, examiner has made clear that Vaarala’s SPI (value) is mapped/interpreted as the protocol identifier of the instant application. Therefore, applicant’s argument that “Vaarala teaches modifying the outer IP addresses of a packet, not "determining [...] a faux protocol identifier," is not persuasive since applicant incorrectly interprets examiner’s mapping of limitation in the Office Action. Examiner reiterates that Vaarala’s teachings of replacing/substituting original SPI value in view of Wan’s teaching of obfuscating (routing information of data packet) is interpreted as obfuscating protocol identifier of data packet.
Applicant further argued “C. The references do not teach or suggest "wherein each of the one or more additional headers comprises an additional faux protocol identifier" as claimed (See page 9 of the Remarks). 
In particular, applicant argued, 
“Vaarala is devoid of any teaching or suggestion of the use of faux protocol identifiers. Vaarala simply teaches modifying the outer IP addresses of a packet, not "determining [...] a faux protocol identifier," and thus, Vaarala does not teach "wherein each of the one or more additional headers comprises an additional faux protocol identifier." Furthermore, Wan does not cure the deficiencies of Vaarala in this regard.”

Since applicant’s argument is still based on the incorrect interpretation of Office Action’s mapping of Vaarala’s SPI to protocol identifier, therefore, examiner asserts applicant’s argument is not persuasive.
Applicant further argued “D. The motivation to combine Vaarala and Wan is not supported (See page 10 of the Remarks). 
In particular, applicant argued 
“The Office Action's combination of Vaarala and Wan to reject this limitation of claim 1 is demonstrative of piecemeal examination. For instance, the Office Action asserts that Vaarala teaches ‘based on the faux protocol identifier, the protocol identifier’ and that Wan teaches ‘obfuscating.’ The Office Action essentially deconstructs the aforementioned limitation of claim 1 and uses it as a roadmap to locate each component part in disparate teachings of Vaarala and Wan. In other words, the Office Action's combination of Wan with Vaarala employs improper ‘hindsight reasoning’ that ‘uses the invention as a roadmap to find its prior art components[.]’”. 

Examiner respectively disagrees. In response to Applicant's argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that
obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Vaarala discloses method for secure forwarding a message from one computer to another computer by using an intermediate computer by modifying destination address and SPI value to protect content of data from being read, protecting data from being modified, while Wan discloses packet obfuscating before forwarding to next node to prevent data packet from being stolen and tampered with. While Vaarala teaches obtaining SPI value from translation table (Fig. 3), it is obvious to one ordinary skilled that this can be done by obfuscating the SPI value and replacing the SPI value with the obfuscated SPI value. Therefore, given that Vaarala and Wan both try to accomplish the same goal of protecting packet data from being tampered with, by performing obfuscating the SPI of Vaarala can further enhance the data privacy and integrity (see Vaarala [4], Wan [15]).
Applicant further argued “E. Rejection of Dependent Claims under 35 U.S.C. § 103 (See page 11 of the Remarks). 
Applicant’s further argument regarding dependent claims is not persuasive since it is based on assumption that the independent claims 1, 20, 23 each is allowable.
Applicant is suggested to further incorporate innovative features into independent claims to advance the case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 20-21, 23-24, 26-27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vaarala et al (US20060173968A1, hereinafter, “Vaarala”), in view of Wan et al (US20160255054A1, hereinafter, "Wan").
Regarding claim 1, similarly claim 20, Vaarala teaches: 
A method, an apparatus (Vaarala, discloses method and system enabling secure forwarding of message from a first computer to a second computer in a telecommunication network, see [Abstract]), comprising: 
determining, by a computing device, a protocol identifier of a protocol associated with a header of a packet (Vaarala, in particular teaches secure communication of forwarding message from first computer to second computer through intermediate computer with IPsec protocol. And [0008] Security association (SA) is a key concept in the authentication and the confidentiality mechanisms for IP. And [0010] A security association is uniquely identified by three parameters. The first one, the Security Parameters Index (SPI) (i.e. protocol identifier), is a bit string assigned to this SA. The SPI is carried in AH and ESP headers to enable the receiving system to select the SA under which a received packet will be processed. And [0082] The SPI field of the ESP header added by the IPSec processing are set to the SPI value that the intermediate computer uses for receiving packets from the mobile terminal (i.e. determining). And [0085] Most of the packet is secured using IPSec, and since the intermediate computer … is able to use … and the incoming SPI value to determine how to modify … the SPI to suite the second computer, which is the next destination);
determining, based on the protocol identifier, a faux protocol identifier (Vaarala, referring to Fig. 3 translation table, and [0085] When the intermediate computer receives the packet sent in step 1 described above, it performs an address and SPI translation (i.e. determining)… Most of the packet is secured using IPSec, and since the intermediate computer … is able to use the outer IP addresses and the incoming SPI value to determine how to modify … and the SPI to suite the second computer…Examiner notes faux protocol identifier is interpreted as a new or different protocol identifier since claim does not require the faux protocol identifier is uniquely generated with hashing or encryption or like); 
[obfuscating], based on the faux protocol identifier, the protocol identifier (Vaarala, [Abstract] The message is sent from the first computer to the intermediate computer after which the destination address and the unique identity are used to find an address to the second computer... the unique identity is substituted with another unique identity. And [0086] The new SPI value, s-SPI-3 (0.times.56785678), is substituted for the SPI value c-SPI-2 (0.times.12341234) (i.e. the incoming SPI value is substituted with the new SPI value)); (See Wan’s teachings of obfuscating below)
		inserting, into the packet, one or more additional headers, wherein each of the one or more additional headers comprises an additional faux protocol identifier (Vaarala, [0007] Two protocols are used to provide security at the IP layer; an authentication protocol designated by the header of the protocol, Authentication Header (AH), and a combined encryption/ authentication protocol designated by the format of the packet for that protocol, Encapsulating Security Payload (ESP) AH and ESP are however similar protocols, both operating by adding a protocol header. And [0082] In said processing, …, an ESP header is added, when using IPSec ESP mode. The SPI field of the ESP header added by the IPSec processing are set to the SPI value that the intermediate computer uses for receiving packets from the mobile terminal. In general, there may be more than one SPI field in a packet);
		and providing, to a user device, the packet (Vaarala, [0087] In step 2 of FIG. 2, the translated packet is sent further to the second computer).
While Vaarala teaches replacing SPI value of incoming packet header with a value per translation table, but does not expressly teach obfuscating, however in the same field of endeavor Wan teaches:
		obfuscating, based on the [faux protocol identifier, the protocol identifier] (see Vaarala shown above for limitations bracket) (Wan, discloses packet obfuscation and forwarding, see [Title], [Abstract]. And [0003] the disclosure includes a packet obfuscation method comprising receiving a data packet having a routing header portion and a payload portion, performing a first obfuscation on the routing header portion to generate an obfuscated routing header portion. And [0005] the disclosure … when executed by the processor causes the processor to obfuscate routing information (i.e. protocol identifier in view of SPI of Vaarala) using a packet obfuscation function).
		The Supreme Court in KSRint’l Co. v. Teleflex Inc., 550 US. 398, 415-421, 82 USPO2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “simple substitution of one known element for another to obtain predictable results”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Wan in the packet forwarding method of Vaarala by using obfuscation function (i.e. known element) applied to routing information as protocol identifier in the packet header. This would have been obvious because the person having ordinary skill in the art would have been motivated to obfuscating SPI value in IPsec protocol of Vaarala as the packet routing information of Wan to prevent packet from being attacked (Wan, [Abstract]).

Regarding claim 2, Vaarala-Wan combination further teaches: 
The method of claim 1, further comprising: determining, by the user device, based on the one or more additional headers, information associated with the faux protocol identifier; determining, based on the information associated with the faux protocol identifier, the protocol identifier (Vaarala, e.g. Para. [0086] and [0087] suggest reverse of substitution of SPI value to original value according translation table shown in Fig. 3 as example, i.e. from faux protocol identifier to protocol identifier. And in case with AH (authentication header), [0099] In step 2, the intermediate computer performs the address and SPI translations as in the example with ESP described above. The resulting packet is identical to the one used by the first computer for the AH integrity check value calculation, except possibly for fields not covered by AH (such as the Time-To-Live field, the header checksum, etc) (i.e. information). Thus, the AH integrity check value is now correct. Also [0100] In step 3, the second computer performs standard IPSec processing of AH (i.e. determining original SPI value using information such as the header checksum)); and processing at least a portion of the packet (Vaarala, e.g. [0087] and forward the original packet towards (i.e. processing) the destination host, X. And [0100] In step 3, the second computer performs standard IPSec processing of AH. The packet, which now is uncovered from the tunnel is sent to the host X).

Regarding claim 3, Vaarala-Wan combination further teaches: 
		The method of claim 1, wherein the protocol identifier comprises a protocol number that identifies the protocol in a field of the packet (Vaarala, [0010] A security association is uniquely identified by three parameters. The first one, the Security Parameters Index (SPI), is a bit string (i.e. protocol number) assigned to this SA The SPI is carried in AH and ESP headers to enable the receiving system to select the SA under which a received packet will be processed).

Regarding claim 4, Vaarala-Wan combination further teaches: 
The method of claim 3, further comprising generating, based on a shared secret, a plurality of protocol identifiers, wherein the plurality of protocol identifiers comprises the faux protocol identifier (Wan, discloses packet obfuscation and forwarding by obfuscating packer header routing information, see [Abstract]. And [0017] The routing information may comprise destination addresses or may identify flows in the network (i.e. protocol identifier in view of Vaarala’s teaching of SPI as protocol identifier). And [0018] The association between obfuscated headers and destinations is unknown to unauthorized network nodes… and cryptographic instructions for hashing at least a portion of a data packet using one or more keys (i.e. “shared secret”)).

Regarding claim 5, similarly claim 21, Vaarala-Wan combination further teaches: 
The method of claim 3, the apparatus of claim 20,
wherein the obfuscating the protocol identifier comprises replacing, within the packet, the protocol identifier with the faux protocol identifier (Vaarala, [0083] The processing of packets in the intermediate computer is based on a translation table i.e. an IPSec translation table shown in FIG. 3… and [0085] SPI is now changed to 0.times.56785678 in the intermediate computer and the address is changed to the address of the second computer. This is done by means of the IPSec translation table of FIG. 3).

Regarding claim 7, Vaarala-Wan combination further teaches: 
The method of claim 1, wherein the obfuscating the protocol identifier further comprises inserting one or more additional headers in the packet, after, in data order, another header associated with routing the packet within a network (Vaarala, [0015] To achieve this, after the AH or ESP fields are added to the IP packet, the entire packet plus security fields are treated as the payload of a new outer IP packet with a new outer IP header…Because the original packet is encapsulated, the new larger packet may have totally different source and destination addresses, adding to the security. In other words, the first step in protecting the packet using tunnel mode is to add a new IP header to the packet).

		Regarding claim 23, Vaarala teaches: 
		A system comprising: a network device (Vaarala, see Fig. 1 the security gateway (the second computer) configured to: 
determine, a protocol identifier of a protocol associated with a header of a packet (Vaarala, in particular teaches secure communication of forwarding message from first computer to second computer through intermediate computer with IPsec protocol. And [0010] A security association is uniquely identified by three parameters. The first one, the Security Parameters Index (SPI) (i.e. protocol identifier), is a bit string assigned to this SA. The SPI is carried in AH and ESP headers to enable the receiving system to select the SA under which a received packet will be processed. And [0082] The SPI field of the ESP header added by the IPSec processing are set to the SPI value that the intermediate computer uses for receiving packets from the mobile terminal (i.e. determining). And [0085] Most of the packet is secured using IPSec, and since the intermediate computer … is able to use the outer IP addresses and the incoming SPI value to determine how to modify … the SPI to suite the second computer, which is the next destination);
determine, [based on a shared secret], a faux protocol identifier (Vaarala, referring to Fig. 3 translation table, and [0085] When the intermediate computer receives the packet sent in step 1 described above, it performs an address and SPI translation (i.e. determining)… Most of the packet is secured using IPSec, and since the intermediate computer … is able to use the outer IP addresses and the incoming SPI value to determine how to modify the outer address and the SPI to suite the second computer…Examiner notes faux protocol identifier is interpreted as a new or different protocol identifier since claim does not require the faux protocol identifier is uniquely generated with hashing or encryption or like); (see Wan below for shared secret)
		replace, within the packet, the protocol identifier with the faux protocol identifier (Vaarala, [Abstract] The message is sent from the first computer to the intermediate computer after which the destination address and the unique identity are used to find an address to the second computer..., and the unique identity is substituted with another unique identity (i.e. obfuscating). And [0086] The new SPI value, s-SPI-3 (0.times.56785678), is substituted for the SPI value c-SPI-2 (0.times.12341234) (i.e. the incoming SPI value is substituted with the new SPI value));
inserting, into the packet, one or more additional headers, wherein each of the one or more additional headers comprises an additional faux protocol identifier (Vaarala, [0007] Two protocols are used to provide security at the IP layer; an authentication protocol designated by the header of the protocol, Authentication Header (AH), and a combined encryption/ authentication protocol designated by the format of the packet for that protocol, Encapsulating Security Payload (ESP) AH and ESP are however similar protocols, both operating by adding a protocol header. And [0082] In said processing, a new IP header is constructed for the packet, with so-called outer IP addresses… In addition to the new IP header, an ESP header is added, when using IPSec ESP mode. The SPI field of the ESP header added by the IPSec processing are set to the SPI value that the intermediate computer uses for receiving packets from the mobile terminal. In general, there may be more than one SPI field in a packet);
		and send, to a user device, the packet (Vaarala, [0087] In step 2 of FIG. 2, the translated packet is sent further to the second computer);
and the user device configured to: receive the packet (Vaarala, [0087] The second computer processes the packet using standard IPSec algorithms);
determine, based on the one or more additional headers, information associated with the faux protocol identifier; determine, based on the information associated with the faux protocol identifier, the protocol identifier (Vaarala, e.g. [0086] and [0087] suggest reverse of substitution of SPI value to original value according translation table shown in Fig. 3 as example, i.e. from faux protocol identifier to protocol identifier. And in case with AH (authentication header), and [0099] In step 2, the intermediate computer performs the address and SPI translations as in the example with ESP described above. The resulting packet is identical to the one used by the first computer for the AH integrity check value calculation, except possibly for fields not covered by AH (such as the Time-To-Live field, the header checksum, etc.) (i.e. information). Thus, the AH integrity check value is now correct. Also [0100] In step 3, the second computer performs standard IPSec processing of AH (i.e. determining original SPI value using information such as the header checksum)); 
remove the header from the packet, and process at least a portion of data (Vaarala, [0087] The security gateway (the second computer) can e.g. decipher and/or check the authenticity of the packet, then remove the IPSec tunneling, and forward the original packet towards the destination host, X). 
While Vaarala teaches replacing SPI value of incoming packet header with a value per translation table, but does not expressly teach the translated value is based on a shared secret, however in the same field of endeavor Wan teaches:
determine, based on a shared secret, a faux protocol identifier (Wan, discloses packet obfuscation and forwarding by obfuscating packer header routing information, see [Abstract]. And The routing information may comprise destination addresses or may identify flows in the network (i.e. protocol identifier in view of Vaarala’s teaching of SPI as protocol identifier). And [0018] The association between obfuscated headers and destinations is unknown to unauthorized network nodes… and cryptographic instructions for hashing at least a portion of a data packet using one or more keys (i.e. “shared secret”)). Examiner notes Wan’s routing information in view of Vaarala’s SPI is interpreted as faux protocol identifier since obfuscated protocol identifier is faux protocol identifier.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Wan in the packet forwarding method of Vaarala by using obfuscation function applied to routing information in the packet header with one or more keys as shared secret. This would have been obvious because the person having ordinary skill in the art would have been motivated to obfuscate SPI value in IPsec protocol of Vaarala as the packet routing information of Wan to prevent packet from being attacked (Wan, [Abstract]).

Regarding claim 24, Vaarala-Wan combination further teaches: 
	The system of claim 23, wherein the protocol identifier comprises a protocol number that identifies the protocol in a field of the packet (Vaarala, [0010] A security association is uniquely identified by three parameters. The first one, the Security Parameters Index (SPI), is a bit string (i.e. protocol number) assigned to this SA The SPI is carried in AH and ESP headers to enable the receiving system to select the SA under which a received packet will be processed).

Regarding claim 26, Vaarala-Wan combination further teaches: 
The system of claim 23, wherein the network device is further configured to generate, based on the shared secret, a plurality of protocol identifiers, wherein the plurality of protocol identifiers comprises the faux protocol identifier (Wan, [0017] The routing information may comprise destination addresses or may identify flows in the network (i.e. protocol identifier in view of Vaarala’s teaching of SPI as protocol identifier). And [0018] The association between obfuscated headers and destinations is unknown to unauthorized network nodes… and cryptographic instructions for hashing at least a portion of a data packet using one or more keys (i.e. “shared secret”)).

Regarding claim 27, Vaarala-Wan combination further teaches: 
The system of claim 23, wherein the network device is further configured to insert the one or more additional headers in the packet, after, in data order, another header, wherein the another header is associated with routing the packet within a network (Vaarala, [0015] To achieve this, after the AH or ESP fields are added to the IP packet, the entire packet plus security fields are treated as the payload of a new outer IP packet with a new outer IP header…Because the original packet is encapsulated, the new larger packet may have totally different source and destination addresses, adding to the security. In other words, the first step in protecting the packet using tunnel mode is to add a new IP header to the packet).

Regarding claim 30, Vaarala-Wan combination further teaches: 
The method of claim 1, further comprising determining, for each of the one or more additional headers, based on a hashing function, the additional faux protocol identifier (Wan, [0018] A packet obfuscation function may comprise instructions or algorithms for packet obfuscation and/or instructions or algorithms for packet de-obfuscation, encryption instructions for encrypting and/or decrypting at least a portion of a data packet, and cryptographic instructions for hashing at least a portion of a data packet using one or more keys).

Claims 6, 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Vaarala-Wan combination as applied above, in further view of Seshadri (US20180367338A1, hereinafter, “Seshadri”).
Regarding claim 6, Vaarala-Wan combination teaches: 
The method of claim 3,
While the combination of Vaarala-Wan teaches the one or more additional headers but does not expressly teach the following limitations but in the same field of endeavor Seshadri teaches:
wherein the obfuscating the protocol identifier comprises inserting the faux protocol identifier as the protocol number of a next header field of the packet, wherein the next header field indicates which protocol to use to process the header (Seshadri, discloses packet processing with tunneling protocols. And [0053] The tunnel index (or pointer) may be maintained in the routing table or with other tunneling data that indicates the particular tunneling protocol to be applied to the packet.  The tunnel configuration may include data that describes the location that the tunnel header is to be inserted into the packet (e.g., L2, L2.5, L3, or L4), …, a pointer to the field identifiers for the tunnel in a stored in a separate memory (or in a different location at the memory), a number of field identifiers, and a next header type). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Seshadri in the packet forwarding method of Vaarala-Wan by inserting tunnel header as tunneling protocols into packet as next header. This would have been obvious because the person having ordinary skill in the art would have been motivated inserting the pointer as tunneling protocol stored in a separate memory for transmitting a modified packet (Seshadri, [Abstract], [0053]).

Regarding claim 22, similarly claim 25, Vaarala-Wan combination teaches: 
The apparatus of claim 20, the system of claim 23,
While the combination of Vaarala-Wan teaches the one or more additional headers but does not expressly teach the following limitations but in the same field of endeavor Seshadri teaches:
wherein the processor executable instructions that, when executed by the one or more processors, cause the apparatus to obfuscate the protocol identifier further cause the apparatus to insert the faux protocol identifier as a protocol number in a next header field of the packet, wherein the next header field indicates which protocol to use to process the header (Seshadri, discloses packet processing with tunneling protocols. And [0053] The tunnel index (or pointer) may be maintained in the routing table or with other tunneling data that indicates the particular tunneling protocol to be applied to the packet.  The tunnel configuration may include data that describes the location that the tunnel header is to be inserted into the packet (e.g., L2, L2.5, L3, or L4), …, a pointer to the field identifiers for the tunnel in a stored in a separate memory (or in a different location at the memory), a number of field identifiers, and a next header type). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Seshadri in the packet forwarding method of Vaarala-Wan by inserting tunnel header as tunneling protocols into packet as next header. This would have been obvious because the person having ordinary skill in the art would have been motivated inserting the pointer as tunneling protocol stored in a separate memory for transmitting a modified packet (Seshadri, [Abstract], [0053]).

Claims 8-9, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Vaarala-Wan combination as applied above, in further view of Groat et al (US20130212249A1, hereinafter, "Groat").
Regarding claim 8, Vaarala-Wan combination teaches: 
The method of claim 1, 
While the combination of Vaarala-Wan teaches the one or more additional headers but does not expressly teach the following limitations but in the same field of endeavor Groat teaches:
wherein the one or more additional headers comprise a first additional header and a second additional header, and wherein the first additional header comprises a first faux protocol identifier for the second additional header, and the second additional header comprises a second faux protocol identifier for the header (Groat, referring to Fig. 6, MT6D Ext hdrs, Orig Ext hdrs, i.e. additional headers, where MT6D IP Hdr (first additional header) is obfuscated header of Orig IP header and Orig Ext Hdrs (second additional header) is encrypted header).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Groat in the packet forwarding method of Vaarala-Wan by using dynamical address obscuring with packet address computation to protect against network attacks. This would have been obvious because the person having ordinary skill in the art would have been motivated to use encrypted headers as additional faux headers to prevent a third party’s attempt of correlating network traffic (Groat, [Abstract]).

Regarding claim 9, Vaarala-Wan-Groat combination further teaches: 
The method of claim 8, wherein the second additional header comprises a nonce value, and wherein the first faux protocol identifier is based on the nonce value and a shared secret (Groat, [0018] It is also an aspect of the invention to obscure the packet address (i.e. faux protocol identifier in view of Vaarala-Wan) when the nonce changes, using a set of parameters… a secret value (i.e. shared secret) known only to the two communicating hosts; and the value of the changing nonce when the packet is sent.  The secret value can be a symmetric key, and the changing nonce can be derived from a timestamp). 

Regarding claim 28, Vaarala-Wan combination teaches: 
The system of claim 23, 
While the combination of Vaarala-Wan teaches the one or more additional headers but does not expressly teach the following limitations but in the same field of endeavor Groat teaches:
wherein the one or more additional headers comprise a first additional header and a second additional header, and wherein the first additional header comprises a first faux protocol identifier for the second additional header, and the second additional header comprises a second faux protocol identifier for the header (Groat, referring to Fig. 6, MT6D Ext hdrs, Orig Ext hdrs, i.e. additional headers, where MT6D IP Hdr (first additional header) is obfuscated header of Orig IP header and Orig Ext Hdrs (second additional header) is encrypted header).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Groat in the packet forwarding method of Vaarala-Wan by using dynamical address obscuring with packet address computation to protect against network attacks. This would have been obvious because the person having ordinary skill in the art would have been motivated to use encrypted headers as additional faux headers to prevent a third party’s attempt of correlating network traffic (Groat, [Abstract]).

Regarding claim 29, Vaarala-Wan-Groat combination further teaches:  
The system of claim 28, wherein the second additional header comprises a nonce value, and wherein first faux protocol identifier is based on the nonce value and a shared secret (Groat, [0018] It is also an aspect of the invention to obscure the packet address (i.e. faux protocol identifier in view of Vaarala-Wan) when the nonce changes, using a set of parameters… a secret value (i.e. shared secret) known only to the two communicating hosts; and the value of the changing nonce when the packet is sent. The secret value can be a symmetric key, and the changing nonce can be derived from a timestamp). 

Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Nikander et al (US8837729B1) discloses ensuring privacy of communication between parties by hiding messages of communication between first and second parties replacing SPI with value chosen from corresponding pseudo-random sequence. In particular, Fig. 5.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL M LEE/Examiner, Art Unit 2436   

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436